Case 1:20-cv-01073-GHW Document 14 Filed 03/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

Plaintiff,
THYSSENKRUPP MATERIALS NA, INC. CIVIL ACTION#
20-CV-01073-GHW
--- AGAINST --- AFFIDAVIT OF SERVICE
M/V LEONIDAS, ET. AL.
Defendant,
STATE OF NEW YORK)
JSS.
COUNTY OF ALBANY )

BILLIE JO WILLIAMS being duly sworn, deposes and says:

That is over the age of eighteen years and is not a party to this action.

That on the 27th day of February, 2020, served the Summons in a Civil Action and
Verified Complaint at 2:30 p.m. on WESTERN BULK CARRIERS AS, an authorized foreign
corporation, one of the defendants in this action by personally delivering to and leaving with a
person, SUE ZOUKY, a white female with grey hair, light eyes approximately 63 years of age,
5'0 and 128 ibs authorized by the Secretary of State to receive such service, at the office of the
Department of State in the City of Albany, New York, duplicate copies thereof together with

the sum of $40.00 (forty dollars), the statutory fee.

 

BILLIE JO'WILLIAMS

Sworn before me this
27th-day of February, 2020

Curint. OC},

LAWRENCE A. KIRSCH
4787475

Notary Public - State of New York

Residing in Albany County

Commission Expires May 31, 2023

 

 
Case 1:20-cv-01073-GHW Document 14 Filed 03/30/20 Page 2 of 2

State of New York - Department of State
Receipt for Service

Receipt #: 202003121131 Cash #: 202003120830
Date of Service: 02/27/2020 Fee Paid: $40 - DRAWDOWN
Service Company: 14 GERALD WEINBERG, INC. 14

Service was directed to be made pursuant to: SECTION 303 OF THE LIMITED
LIABILITY COMPANY LAW

Party Served: WESTERN BULK CARRIERS AS

Plaintiff£/Petitioner:
THYSSENKRUPP MATERTALS NA, INC.

Service of Process Address:
LENNON, MURPHY & PHILLIPS, LLC
420 LEXINGTON AVE / SUITE 300
NEW YORK, NY 10170

Secretary of State
By SUE ZOUKY

 
